UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06206 Nuveen Quality Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Quality Municipal Fund, Inc. (NQI) January 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 147.4% (99.9% of Total Investments) Alabama – 1.6% (1.1% of Total Investments) $ 7,000 Huntsville Healthcare Authority, Alabama, Revenue Bonds, Series 2005A, 5.000%, 6/01/24 – 6/15 at 100.00 A1 $ 7,353,360 NPFG Insured Opelika Utilities Board, Alabama, Utility Revenue Bonds, Auburn Water Supply Agreement, Series 2011: 4.000%, 6/01/29 – AGM Insured 6/21 at 100.00 AA– 4.250%, 6/01/31 – AGM Insured 6/21 at 100.00 AA– Total Alabama Arizona – 9.0% (6.1% of Total Investments) Arizona Health Facilities Authority, Hospital System Revenue Bonds, Phoenix Children’s Hospital, Refunding Series 2012A: 5.000%, 2/01/20 No Opt. Call BBB+ 5.000%, 2/01/21 No Opt. Call BBB+ Arizona Sports and Tourism Authority, Senior Revenue Refunding Bonds, Multipurpose Stadium Facility Project, Series 2012A: 5.000%, 7/01/30 7/22 at 100.00 A1 5.000%, 7/01/31 7/22 at 100.00 A1 Arizona State, Certificates of Participation, Series 2010A: 5.250%, 10/01/28 – AGM Insured 10/19 at 100.00 AA– 5.000%, 10/01/29 – AGM Insured 10/19 at 100.00 AA– Arizona State, State Lottery Revenue Bonds, Series 2010A, 5.000%, 7/01/29 – AGC Insured 1/20 at 100.00 AA– Mesa, Arizona, Utility System Revenue Bonds, Tender Option Bond Trust, Series 11032-11034, 7/17 at 100.00 Aa2 15.315%, 7/01/26 – AGM Insured (IF) Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 7/13 at 100.00 AA– 2002B, 5.250%, 7/01/32 – FGIC Insured (Alternative Minimum Tax) Phoenix, Arizona, Civic Improvement Revenue Bonds, Civic Plaza, Series 2005B, 0.000%, No Opt. Call AA 7/01/39 – FGIC Insured Total Arizona Arkansas – 0.4% (0.3% of Total Investments) University of Arkansas, Fayetteville, Revenue Bonds, Medical Sciences Campus, Series 2004B, 11/14 at 100.00 Aa2 5.000%, 11/01/24 – NPFG Insured California – 20.5% (13.9% of Total Investments) California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, Series 2005AC: 5.000%, 12/01/24 (Pre-refunded 12/01/14) – NPFG Insured (UB) 12/14 at 100.00 AAA 5.000%, 12/01/26 (Pre-refunded 12/01/14) – NPFG Insured (UB) 12/14 at 100.00 AAA California Health Facilities Financing Authority, Revenue Bonds, Children’s Hospital Los 11/22 at 100.00 BBB+ Angeles, Series 2012A, 5.000%, 11/15/23 California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard 8/22 at 100.00 AA Children’s Hospital, Series 2012A, 5.000%, 8/15/51 California State, General Obligation Bonds, Series 2002: 5.000%, 4/01/27 – AMBAC Insured 4/13 at 100.00 A1 80 5.000%, 10/01/32 – NPFG Insured 4/13 at 100.00 A1 5 California State, General Obligation Bonds, Series 2004, 5.000%, 4/01/31 – AMBAC Insured 4/14 at 100.00 A1 California State, General Obligation Bonds, Series 2004, 5.000%, 4/01/31 (Pre-refunded 4/14 at 100.00 AA+ (4) 4/01/14) – AMBAC Insured California Statewide Communities Development Authority, Revenue Bonds, Sutter Health, Series 8/20 at 100.00 AA– 2011A, 6.000%, 8/15/42 California Statewide Community Development Authority, Revenue Bonds, Children’s Hospital of 8/17 at 100.00 BBB+ Los Angeles, Series 2007, 5.000%, 8/15/47 Cerritos Public Financing Authority, California, Tax Allocation Revenue Bonds, Los Cerritos 11/17 at 102.00 A– Redevelopment Projects, Series 2002A, 5.000%, 11/01/24 – AMBAC Insured Clovis Unified School District, Fresno County, California, General Obligation Bonds, Series No Opt. Call AA+ (4) 2001A, 0.000%, 8/01/25 – FGIC Insured (ETM) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 1999: 0.000%, 1/15/24 – NPFG Insured 7/13 at 53.70 BBB 0.000%, 1/15/31 – NPFG Insured 7/13 at 35.18 BBB 0.000%, 1/15/37 – NPFG Insured 7/13 at 24.42 BBB Garden Grove, California, Certificates of Participation, Financing Project, Series 2002A, 3/13 at 100.50 A 5.125%, 3/01/32 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/35 – FGIC Insured Kern Community College District, California, General Obligation Bonds, Series 2006, 0.000%, No Opt. Call Aa2 11/01/25 – AGM Insured Lincoln Public Financing Authority, Placer County, California, Twelve Bridges Limited 9/21 at 100.00 AA– Obligation Revenue Bonds, Refunding Series 2011A, 4.375%, 9/02/25 – AGM Insured Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue Bonds, 2/13 at 100.00 N/R (4) Redevelopment Project 1, Series 1993, 5.850%, 8/01/22 – NPFG Insured (ETM) Riverside County Public Financing Authority, California, Tax Allocation Bonds, Multiple 10/14 at 100.00 BBB Projects, Series 2004, 5.000%, 10/01/25 – SYNCORA GTY Insured San Diego Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Centre City 9/14 at 100.00 AA– Project, Series 2004A, 5.000%, 9/01/21 – SYNCORA GTY Insured San Francisco Bay Area Rapid Transit District, California, Sales Tax Revenue Bonds, Refunding Series 2005A: 5.000%, 7/01/21 – NPFG Insured 7/15 at 100.00 AA+ 5.000%, 7/01/22 – NPFG Insured 7/15 at 100.00 AA+ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 BBB Project, Series 2006C, 4.250%, 8/01/30 – NPFG Insured Saugus Union School District, Los Angeles County, California, General Obligation Bonds, Series No Opt. Call Aa2 2006, 0.000%, 8/01/23 – FGIC Insured Sierra Joint Community College District, Tahoe Truckee, California, General Obligation Bonds, 8/14 at 100.00 Aa2 School Facilities Improvement District 1, Series 2005A, 5.000%, 8/01/27 – FGIC Insured Sierra Joint Community College District, Western Nevada, California, General Obligation Bonds, 8/14 at 100.00 Aa2 School Facilities Improvement District 2, Series 2005A, 5.000%, 8/01/27 – FGIC Insured Ventura County Community College District, California, General Obligation Bonds, Series 2005B, 8/15 at 100.00 AA 5.000%, 8/01/28 – NPFG Insured Total California Colorado – 6.5% (4.4% of Total Investments) Board of Trustees of the University of Northern Colorado, Revenue Bonds, Series 2005, 5.000%, 6/15 at 100.00 AA– 6/01/22 – AGM Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Covenant Retirement Communities Inc., Refunding Series 2012B: 5.000%, 12/01/22 No Opt. Call BBB+ 5.000%, 12/01/23 12/22 at 100.00 BBB+ 5.000%, 12/01/24 12/22 at 100.00 BBB+ Commerce City Northern Infrastructure General Improvement District, Colorado, General 12/22 at 100.00 AA– Obligation Bonds, Series 2013, 5.000%, 12/01/25 (WI/DD, Settling 2/01/13) – AGM Insured Denver City and County, Colorado, Airport Revenue Bonds, Series 2006A: 5.000%, 11/15/23 – FGIC Insured (UB) 11/16 at 100.00 A+ 5.000%, 11/15/24 – FGIC Insured 11/16 at 100.00 A+ Denver, Colorado, Airport Revenue Bonds, Trust 2365 14.166%, 11/15/25 – FGIC Insured (IF) 11/16 at 100.00 A+ E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, No Opt. Call BBB 9/01/32 – NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, 9/01/27 – No Opt. Call BBB NPFG Insured Eagle River Water and Sanitation District, Eagle County, Colorado, Enterprise Wastewater Revenue Bonds, Series 2012: 5.000%, 12/01/32 No Opt. Call A+ 3.000%, 12/01/32 No Opt. Call A+ Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/14 at 100.00 Aa2 (4) 12/15/24 (Pre-refunded 12/15/14) – AGM Insured (UB) Park Creek Metropolitan District, Colorado, Senior Limited Property Tax Supported Revenue 12/20 at 100.00 AA– Refunding Bonds, Series 2011, 6.125%, 12/01/41 – AGM Insured Poudre Tech Metro District, Colorado, Unlimited Property Tax Supported Revenue Bonds, 12/20 at 100.00 AA– Refunding & Improvement Series 2010A, 5.000%, 12/01/39 – AGM Insured 5 University of Colorado, Enterprise System Revenue Bonds, Series 2005, 5.000%, 6/01/30 – 6/15 at 100.00 Aa2 FGIC Insured University of Colorado, Enterprise System Revenue Bonds, Series 2005: 5.000%, 6/01/30 (Pre-refunded 6/01/15) – FGIC Insured 6/15 at 100.00 Aa2 (4) 5.000%, 6/01/30 (Pre-refunded 6/01/15) – FGIC Insured 6/15 at 100.00 Aa2 (4) Total Colorado Connecticut – 1.2% (0.8% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Wesleyan University, 7/20 at 100.00 AA Series 2010G, 5.000%, 7/01/39 Connecticut State, General Obligation Bonds, Series 2005B, 5.250%, 6/01/20 – AMBAC Insured No Opt. Call AA Total Connecticut District of Columbia – 1.2% (0.8% of Total Investments) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ Tender Option Bond Trust 1606, 11.761%, 10/01/30 – AMBAC Insured (IF) (5) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ Tender Option Bond Trust 1730, 11.753%, 10/01/36 – AMBAC Insured (IF) (5) Total District of Columbia Florida – 13.4% (9.1% of Total Investments) Broward County School Board, Florida, Certificates of Participation, Series 2005A, 5.000%, 7/15 at 100.00 AA– 7/01/28 – AGM Insured Cape Coral, Florida, Water and Sewer Revenue Bonds, Refunding Series 2011, 5.000%, 10/01/41 – 10/21 at 100.00 AA– AGM Insured Citizens Property Insurance Corporation, Florida, High-Risk Account Senior Secured Bonds No Opt. Call AA– Series 2010A-1, 5.000%, 6/01/16 – AGM Insured Cityplace Community Development District, Florida, Special Assessment and Revenue Bonds, No Opt. Call A Refunding Series 2012, 5.000%, 5/01/26 Collier County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/24 10/14 at 100.00 AA– (4) (Pre-refunded 10/01/14) – NPFG Insured Davie, Florida, Water and Sewerage Revenue Bonds, Series 2011, 5.000%, 10/01/41 – AGM Insured 10/21 at 100.00 AA– Florida Citizens Property Insurance Corporation, Personal and Commercial Lines Account Bonds, No Opt. Call A+ Senior Secured Series 2012A-1, 5.000%, 6/01/22 Florida State Board of Education, Full Faith and Credit Public Education Capital Outlay Bonds, 6/13 at 101.00 AAA Series 2003J, 5.000%, 6/01/22 (Pre-refunded 6/01/13) – AMBAC Insured Florida State Board of Education, Public Education Capital Outlay Bonds, Tender Option Bond. No Opt. Call AAA Trust 2929, 17.386%, 12/01/16 – AGC Insured (IF) (5) Jacksonville, Florida, Better Jacksonville Sales Tax Revenue Bonds, Refunding Series 2012, 10/22 at 100.00 A1 5.000%, 10/01/30 Lakeland, Florida, Hospital System Revenue Bonds, Lakeland Regional Health, Refunding Series 11/21 at 100.00 A2 2011, 5.000%, 11/15/25 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2004A, 10/14 at 100.00 A 5.000%, 10/01/30 – FGIC Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2008B, 10/18 at 100.00 AA– 5.000%, 10/01/41 – AGM Insured Palm Beach County School Board, Florida, Certificates of Participation, Series 2003A, 5.000%, 8/13 at 100.00 AA– (4) 8/01/16 (Pre-refunded 8/01/13) – AMBAC Insured Tampa, Florida, Health System Revenue Bonds, Baycare Health System, Series 2012A, 5/22 at 100.00 Aa2 5.000%, 11/15/33 Volusia County Educational Facilities Authority, Florida, Educational Facilities Revenue 10/21 at 100.00 AA– Bonds, Embry-Riddle Aeronautical University, Inc. Project, Refunding Series 2011, 5.000%, 10/15/29 – AGM Insured Total Florida Georgia – 3.2% (2.2% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004, 5.000%, 11/01/22 – 11/14 at 100.00 AA– AGM Insured Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2009B, 5.375%, 11/01/39 – 11/19 at 100.00 AA– AGM Insured City of Fairburn, Georgia, General Obligation Bonds, Series 2011, 5.750%, 12/01/31 – 12/21 at 100.00 AA– AGM Insured Cobb County Development Authority, Georgia, University Facilities Revenue Bonds, Kennesaw 7/14 at 100.00 A3 State University Foundations, Student Housing Subordinate Lien Series 2004C, 5.000%, 7/15/36 – NPFG Insured Total Georgia Hawaii – 1.4% (0.9% of Total Investments) Hawaii County, Hawaii, General Obligation Bonds, Series 2003A, 5.000%, 7/15/21 – AGM Insured 7/13 at 100.00 Aa2 Hawaii State, General Obligation Bonds, Refunding Series 2011EA, 5.000%, 12/01/20 No Opt. Call AA Total Hawaii Illinois – 9.1% (6.2% of Total Investments) Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Refunding Series No Opt. Call A+ 2005A, 5.500%, 12/01/30 – AMBAC Insured Chicago Transit Authority, Illinois, Capital Grant Receipts Revenue Bonds, Federal Transit 6/21 at 100.00 AA– Administration Section 5307 Urbanized Area Formula Funds, Refunding Series 2011, 5.250%, 6/01/26 – AGM Insured Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, 1/16 at 100.00 A2 Series 2005A, 5.250%, 1/01/24 – NPFG Insured Cook County, Illinois, General Obligation Bonds, Refunding Series 2007B, 5.000%, 11/15/21 – 11/17 at 100.00 AA NPFG Insured Illinois Finance Authority, Revenue Bonds, The Carle Foundation, Series 2011A, 6.000%, 8/21 at 100.00 AA– 8/15/41 – AGM Insured Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2/21 at 100.00 AA– 2011C, 5.500%, 8/15/41 Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/25 8/22 at 100.00 A2 Macon County School District 61 Decatur, Illinois, General Obligation Bonds, Series 2011A, 1/21 at 100.00 A1 5.250%, 1/01/37 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, McCormick Place Expansion Project 6/22 at 100.00 AAA Refunding Bonds, Series 2012B, 5.000%, 6/15/52 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Capital Appreciation Refunding Series 2010B-1, 0.000%, 6/15/45 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Series 2002A, 0.000%, 12/15/24 – NPFG Insured Total Illinois Indiana – 3.6% (2.5% of Total Investments) Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 10/21 at 100.00 AA– 2011B, 5.000%, 10/01/41 Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Indiana Transportation Finance Authority, Highway Revenue Bonds, Series 1990A, 7.250%, No Opt. Call AA+ 6/01/15 – AMBAC Insured Total Indiana Kansas – 1.4% (0.9% of Total Investments) Kansas Development Finance Authority, Revenue Bonds, Sisters of Charity of Leavenworth Health 1/20 at 100.00 AA Services Corporation, Series 2010A, 5.000%, 1/01/40 Wichita, Kansas, Water and Sewerage Utility Revenue Bonds, Series 2003, 5.000%, 10/01/21 10/13 at 100.00 Aa2 (4) (Pre-refunded 10/01/13) – FGIC Insured Total Kansas Kentucky – 5.2% (3.5% of Total Investments) Kentucky Asset/Liability Commission, General Fund Revenue Project Notes, First Series 2005, 5/15 at 100.00 Aa3 5.000%, 5/01/25 – NPFG Insured Kentucky Economic Development Finance Authority, Health System Revenue Bonds, Norton Healthcare Inc., Series 2000C: 6.150%, 10/01/27 – NPFG Insured 10/13 at 101.00 BBB 6.150%, 10/01/28 – NPFG Insured 10/13 at 101.00 BBB Kentucky Economic Development Finance Authority, Health System Revenue Bonds, Norton Healthcare Inc., Series 2000C: 6.150%, 10/01/27 (Pre-refunded 10/01/13) – NPFG Insured 10/13 at 101.00 A– (4) 6.150%, 10/01/28 (Pre-refunded 10/01/13) – NPFG Insured 10/13 at 101.00 A– (4) Kentucky State Property and Buildings Commission, Revenue Bonds, Project 85, Series 2005, 8/15 at 100.00 AA– (4) 5.000%, 8/01/23 (Pre-refunded 8/01/15) – AGM Insured Total Kentucky Louisiana – 4.9% (3.4% of Total Investments) Lafayette Public Power Authority, Louisiana, Electric Revenue Bonds, Series 2012, 5.000%, 11/01/29 No Opt. Call A+ Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured (UB) 5/16 at 100.00 Aa1 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 10 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006, Residuals 660-1, 16.255%, 5/16 at 100.00 Aa1 5/01/34 – FGIC Insured (IF) 5 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006, Residuals 660-1, 16.222%, 5/16 at 100.00 Aa1 5/01/34 – FGIC Insured (IF) Louisiana State, General Obligation Bonds, Series 2012C, 5.000%, 7/15/21 No Opt. Call AA Total Louisiana Maine – 0.4% (0.3% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Series 1999B, 6.000%, 7/13 at 100.00 Aaa 7/01/29 – NPFG Insured Maine State Housing Authority, Single Family Mortgage Purchase Bonds, Series 2012A-1, 4.000%, 11/21 at 100.00 AA+ 11/15/24 – AGM Insured (Alternative Minimum Tax) Total Maine Massachusetts – 4.7% (3.2% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 AA+ Commonwealth Contract Assistance Secured, Refunding Series 2010B, 5.000%, 1/01/35 Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, No Opt. Call A Series 2002A, 5.750%, 1/01/42 – AMBAC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Massachusetts No Opt. Call AAA Institute of Technology, Tender Option Bond Trust 11824, 13.744%, 1/01/16 (IF) Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2004: 5.250%, 1/01/21 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 A1 (4) 5.250%, 1/01/22 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 A1 (4) 5.250%, 1/01/23 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 A1 (4) 5.250%, 1/01/24 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 A1 (4) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 2/17 at 100.00 AA+ 8/01/46 – AGM Insured (UB) (5) Springfield Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Refunding 11/20 at 100.00 AA– Series 2010B, 5.000%, 11/15/30 – AGC Insured Total Massachusetts Michigan – 4.0% (2.7% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 A+ Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien Series 2011A, 5.250%, 7/01/41 7/21 at 100.00 A+ Marysville Public School District, St Claire County, Michigan, General Obligation Bonds, 5/17 at 100.00 Aa2 Series 2007, 5.000%, 5/01/28 – AGM Insured Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Series 10/21 at 100.00 Aa3 2011-II-A, 5.375%, 10/15/36 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A Refunding Series 2009, 5.750%, 11/15/39 Total Michigan Minnesota – 0.4% (0.2% of Total Investments) Minneapolis-Saint Paul Housing and Redevelopment Authority, Minnesota, Health Care Revenue 8/20 at 100.00 AA– Bonds, Children’s Health Care, Series 2004A-1 Remarketed, 4.625%, 8/15/29 – AGM Insured Wayzata, Minnesota, Senior Housing Entrance Deposit Revenue Bonds, Folkestone Senior Living 5/14 at 100.00 N/R Community, Series 2012B, 4.875%, 5/01/19 Total Minnesota Mississippi – 1.8% (1.2% of Total Investments) Harrison County Wastewater Management District, Mississippi, Revenue Refunding Bonds, No Opt. Call N/R (4) Wastewater Treatment Facilities, Series 1991B, 7.750%, 2/01/14 – FGIC Insured (ETM) Harrison County Wastewater Management District, Mississippi, Wastewater Treatment Facilities No Opt. Call N/R (4) Revenue Refunding Bonds, Series 1991A, 8.500%, 2/01/13 – FGIC Insured (ETM) Mississippi Development Bank, Special Obligation Bonds, Gulfport Water and Sewer System No Opt. Call AA– Project, Series 2005, 5.250%, 7/01/24 – AGM Insured Total Mississippi Nebraska – 2.2% (1.5% of Total Investments) Lincoln, Nebraska, Electric System Revenue Bonds, Series 2007A, 4.500%, 9/01/37 – 9/17 at 100.00 AA FGIC Insured (UB) (5) New Jersey – 2.9% (2.0% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A: 5.000%, 7/01/22 – NPFG Insured 7/14 at 100.00 A 5.000%, 7/01/23 – NPFG Insured 7/14 at 100.00 A New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call A+ Appreciation Series 2010A, 0.000%, 12/15/26 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, No Opt. Call AA+ 5.000%, 12/15/34 – AMBAC Insured New Jersey Turnpike Authority, Revenue Bonds, Refunding Series 2005D-1, 5.250%, 1/01/26 – No Opt. Call AA– AGM Insured Total New Jersey New Mexico – 0.8% (0.5% of Total Investments) New Mexico Finance Authority, Public Project Revolving Fund Revenue Bonds, Series 2004C: 5.000%, 6/01/22 – AMBAC Insured 6/14 at 100.00 AAA 5.000%, 6/01/23 – AMBAC Insured 6/14 at 100.00 AAA Total New Mexico New York – 3.8% (2.6% of Total Investments) Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing 4/13 at 100.00 A+ Program, Series 2002D, 5.500%, 10/01/17 – NPFG Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A, 6/16 at 100.00 A 5.000%, 12/01/25 – FGIC Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2006F, 4.250%, 11/16 at 100.00 A 5/01/33 – NPFG Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5.000%, 5/21 at 100.00 AA– 5/01/36 – AGM Insured Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 Aa2 Bonds, Unity Hospital of Rochester Project, Series 2010, 5.500%, 8/15/40 New York Convention Center Development Corporation, Hotel Unit Fee Revenue Bonds, Series 2005, 11/15 at 100.00 AA+ 17.406%, 11/15/44 – AMBAC Insured (IF) New York State Housing Finance Agency, Mortgage Revenue Refunding Bonds, Housing Project, 5/13 at 100.00 AA– Series 1996A, 6.125%, 11/01/20 – AGM Insured New York State Urban Development Corporation, Service Contract Revenue Bonds, Series 2005B: 5.000%, 3/15/24 (Pre-refunded 3/15/15) – AGM Insured (UB) 3/15 at 100.00 AAA 5.000%, 3/15/25 (Pre-refunded 3/15/15) – AGM Insured (UB) 3/15 at 100.00 AAA Total New York North Dakota – 0.5% (0.3% of Total Investments) Williston Parks and Recreation District, North Dakota, Sales Tax & Gross Revenue Bonds, Series 2012A: 3.000%, 3/01/18 No Opt. Call A 4.000%, 3/01/19 No Opt. Call A 5.000%, 3/01/21 No Opt. Call A Total North Dakota Ohio – 3.4% (2.3% of Total Investments) Cleveland State University, Ohio, General Receipts Bonds, Series 2004, 5.250%, 6/01/19 6/14 at 100.00 A+ (4) (Pre-refunded 6/01/14) – FGIC Insured Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006A, 4.250%, 12/01/32 – 12/16 at 100.00 A+ AMBAC Insured Oak Hills Local School District, Hamilton County, Ohio, General Obligation Bonds, Refunding 12/15 at 100.00 AA– Series 2005, 5.000%, 12/01/24 – AGM Insured Total Ohio Pennsylvania – 8.9% (6.0% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A, 12/15 at 100.00 A1 5.000%, 12/01/23 – NPFG Insured Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2010, 12/20 at 100.00 AA– 5.000%, 6/01/40 – AGM Insured Chester County Health and Educational Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010A, 5.000%, 5/15/40 Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006, 8/16 at 100.00 A+ 5.000%, 8/01/24 – AMBAC Insured Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 AA– 5.000%, 1/01/40 – AGM Insured Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue 8/20 at 100.00 AA Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured (UB) (5) Philadelphia, Pennsylvania, Airport Revenue Bonds, Series 2010A: 5.000%, 6/15/35 – AGM Insured 6/20 at 100.00 AA– 5.000%, 6/15/40 – AGM Insured 6/20 at 100.00 AA– Pittsburgh and Allegheny County Sports and Exhibition Authority, Pennsylvania, Hotel Room 8/20 at 100.00 AA– Excise Tax Revenue Bonds, Refunding Series 2010, 5.000%, 2/01/35 – AGC Insured Pittsburgh Public Parking Authority, Pennsylvania, Parking Revenue Bonds, Series 2005B, 12/15 at 100.00 BBB 5.000%, 12/01/23 – FGIC Insured Scranton, Pennsylvania, Sewer Authority Revenue Bonds, Series 2011A: 5.250%, 12/01/31 – AGM Insured 12/21 at 100.00 AA– 5.500%, 12/01/35 – AGM Insured 12/21 at 100.00 AA– Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, No Opt. Call Baa3 Series 2012B, 4.000%, 1/01/33 Total Pennsylvania Puerto Rico – 3.3% (2.2% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/22 – 7/15 at 100.00 BBB+ FGIC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call AA– 8/01/42 – FGIC Insured Puerto Rico, General Obligation Bonds, Public Improvement, Refunding Series 2012A, 7/22 at 100.00 BBB+ 5.000%, 7/01/41 Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call BBB+ 5.500%, 7/01/16 – FGIC Insured Total Puerto Rico South Carolina – 3.2% (2.2% of Total Investments) Charleston County School District, South Carolina, General Obligation Bonds, Series 2004A, 2/14 at 100.00 AA+ (4) 5.000%, 2/01/22 (Pre-refunded 2/01/14) – AMBAC Insured South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, No Opt. Call AA– Refunding Series 2011B, 5.000%, 12/01/21 South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2007A, 4.500%, 10/16 at 100.00 A1 10/01/34 – SYNCORA GTY Insured Total South Carolina South Dakota – 0.5% (0.3% of Total Investments) Rapid City, South Dakota, Sales Tax Revenue Bonds, Series 2013, 3.000%, 12/01/32 (WI/DD, 12/21 at 100.00 Aa3 Settling 2/05/13) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Avera Health, Series 2012A: 5.000%, 7/01/27 7/21 at 100.00 A+ 5.000%, 7/01/42 7/21 at 100.00 A+ Total South Dakota Texas – 8.7% (5.9% of Total Investments) Bexar County, Texas, Venue Project Revenue Bonds, Refunding Series 2010, 5.500%, 8/15/49 – 8/19 at 100.00 AA– AGM Insured Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 6.250%, 1/01/46 1/21 at 100.00 BBB– Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Idea Public No Opt. Call BBB Schools, Series 2012, 3.750%, 8/15/22 Corpus Christi, Texas, Utility System Revenue Bonds, Series 2004, 5.250%, 7/15/20 7/14 at 100.00 AA– (4) (Pre-refunded 7/15/14) – AGM Insured (UB) Houston, Texas, First Lien Combined Utility System Revenue Bonds, First Lien Series 2004A, 5/14 at 100.00 AA 5.250%, 5/15/24 – FGIC Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Facilities Department, Refunding Series 2011B: 5.125%, 9/01/32 – AGM Insured 9/16 at 100.00 AA– 5.125%, 9/01/33 – AGM Insured 9/16 at 100.00 AA– Houston, Texas, Junior Lien Water and Sewerage System Revenue Refunding Bonds, Series 2002A, No Opt. Call AA (4) 5.750%, 12/01/32 – AGM Insured (ETM) Laredo Independent School District Public Facilities Corporation, Texas, Lease Revenue Bonds, 2/13 at 100.00 A+ Series 2004A, 5.000%, 8/01/24 – AMBAC Insured Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 11/21 at 100.00 Aa2 Bonds, Baylor Health Care System, Series 2011A, 5.000%, 11/15/30 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/32 Total Texas Utah – 0.9% (0.6% of Total Investments) Utah Transit Authority, Sales Tax Revenue Bonds, Tender Option Bond Trust R-11752, 12.884%, 6/18 at 100.00 AAA 6/15/27 – AGM Insured (IF) Washington – 10.2% (6.9% of Total Investments) King County School District 403 Renton, Washington, General Obligation Bonds, Series 2012, No Opt. Call AA+ 5.000%, 12/01/19 King County, Washington, Sewer Revenue Bonds, Series 2007, 5.000%, 1/01/42 – AGM Insured 7/17 at 100.00 AA+ King County, Washington, Sewer Revenue Bonds, Tender Option Bond Trust 3090, 13.646%, 7/17 at 100.00 AA+ 7/01/32 – AGM Insured (IF) (5) Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research 1/21 at 100.00 A Center, Series 2011A, 5.625%, 1/01/35 Washington Health Care Facilities Authority, Revenue Bonds, Providence Health & Services, 10/22 at 100.00 AA Series 2012A, 4.000%, 10/01/34 Washington State, General Obligation Refunding Bonds, Various Purpose Series 2012R-13A, No Opt. Call AA+ 5.000%, 7/01/21 Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2002-03C, 0.000%, No Opt. Call AA+ 6/01/28 – NPFG Insured (UB) Total Washington Wisconsin – 3.4% (2.3% of Total Investments) Green Bay, Wisconsin, Water System Revenue Bonds, Series 2004, 5.000%, 11/01/26 (Pre-refunded 11/14 at 100.00 Aa2 (4) 11/01/14) – AGM Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 2/22 at 100.00 A– Series 2012B, 4.500%, 2/15/40 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Mercy Alliance, Inc., 6/22 at 100.00 A2 Series 2012, 5.000%, 6/01/32 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Meriter Hospital, Inc., 5/21 at 100.00 A+ Series 2011A, 5.750%, 5/01/35 Wisconsin Public Power Incorporated System, Power Supply System Revenue Bonds, Series 2005A, 7/15 at 100.00 A1 5.000%, 7/01/30 – AMBAC Insured Total Wisconsin Wyoming – 0.8% (0.6% of Total Investments) Teton County Hospital District, Wyoming, Hospital Revenue Bonds, St. John’s Medical Center Project, Series 2011B: 5.500%, 12/01/27 12/21 at 100.00 BBB 6.000%, 12/01/36 12/21 at 100.00 BBB Wyoming Community Development Authority, Housing Revenue Bonds, 2012 Series 1, 4.375%, 12/21 at 100.00 AA+ 12/01/32 (Alternative Minimum Tax) Wyoming Community Development Authority, Housing Revenue Bonds, 2012 Series 2, 4.250%, 12/01/37 12/21 at 100.00 AA+ Total Wyoming $ 915,790 Total Municipal Bonds (cost $799,017,095) $ 880,391,176 Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.1% (0.1% of Total Investments) Transportation – 0.1% (0.1% of Total Investments) $ 555 Las Vegas Monorail Company, Senior Interest Bonds (6), (8) 5.500% 7/15/19 N/R $ 399,898 Las Vegas Monorail Company, Senior Interest Bonds (6), (8) 1.000% 6/30/55 N/R $ 721 Total Corporate Bonds (cost $0) Total Investments (cost $799,017,095) – 147.5% Floating Rate Obligations – (8.8)% Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (40.3)% (7) Other Assets Less Liabilities – 1.6% Net Assets Applicable to Common Shares – 100% $ 597,051,546 Fair Value Measurements Fair value is defined as the price that the Funds would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds,credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Corporate Bonds — — Total $ — $ 468,941 The Nuveen funds’ Board of Directors/Trustees is responsible for the valuation process and has delegated the oversight of the daily valuation process to the Adviser’s Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board of Directors/Trustees, is responsible for making fair value determinations, evaluating the effectiveness of the funds’ pricing policies, and reporting to the Board of Directors/Trustees. The Valuation Committee is aided in its efforts by the Adviser’s dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making fair value determinations. Examples of possible methodologies include, but are not limited to, multiple of earnings; discount from market of a similar freely traded security; discounted cash-flow analysis; book value or a multiple thereof; risk premium/yield analysis; yield to maturity; and/or fundamental investment analysis. The Valuation Committee will also consider factors it deems relevant and appropriate in light of the facts and circumstances. Examples of possible factors include, but are not limited to, the type of security; the issuer’s financial statements; the purchase price of the security; the discount from market value of unrestricted securities of the same class at the time of purchase; analysts’ research and observations from financial institutions; information regarding any transactions or offers with respect to the security; the existence of merger proposals or tender offers affecting the security; the price and extent of public trading in similar securities of the issuer or comparable companies; and the existence of a shelf registration for restricted securities. For each portfolio security that has been fair valued pursuant to the policies adopted by the Board of Directors/Trustees, the fair value price is compared against the last available and next available market quotations. The Valuation Committee reviews the results of such testing and fair valuation occurrences are reported to the Board of Directors/Trustees. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2013, the cost of investments was $751,316,393. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2013, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations of investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Directors. For fair value measurement disclosure purposes, investment classified as Level 3. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 27.3%. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the federal bankruptcy court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an interest rate of 5.500% maturing on July 15, 2019 and the second with an interest rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. N/R Not rated. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Quality Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 1,2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 1, 2013 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 1, 2013
